Citation Nr: 0407040	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right knee retropatellar pain syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from July 1993 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal originally from an August 2000 
rating decision and most recently from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDING OF FACT

The veteran's service-connected right and left knee 
disabilities are characterized by pain and decreased ability 
to flex and extend the leg.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for right knee 
retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, Part 4, Diagnostic Code 5099-5014 (2003).

2.  The criteria for the assignment of a evaluation of 20 
percent for right knee retropatellar pain syndrome have been 
approximated, effective July 9, 2003. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7 and Part 4, Diagnostic Code 5099-5014 (2003).

3. The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for left knee 
retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, Part 4, Diagnostic Code 5099-5014 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In May 2003 the RO sent a letter to the veteran advising him 
what evidence was required to substantiate his claim and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
federal government agencies, but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records in order to request 
them.  In fact, in June 2003 the veteran stated on VA Form 
21-4142, "No additional medical evidence since 2002 please 
proceed with claim."  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the May 2003 VCAA letter which preceded the 
July 2003 rating decision satisfies the timing element of the 
Pelegrini decision.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran has been afforded four VA examinations.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

The Board, therefore, finds that the VA's duties to notify 
and assist have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b), 3.159(c).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a bilateral knee disability.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In June 2002 the veteran 
perfected an appeal with respect to the initial ratings 
assigned by the RO for his right and left knee disabilities.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service medical records show that he sought 
treatment on several occasions from 1995 to 2000 in 
connection with his complaints of bilateral anterior knee 
pain.  The assessments included retropatellar pain syndrome.  
X-ray examinations in June 1995 revealed no abnormalities.  

In March 2000, prior to the veteran's discharge from service, 
a VA examination was conducted which revealed the veteran's 
knees to be symmetrical as well as stable anteriorly, 
posteriorly and laterally.  There was no swelling or 
inflammation, no tenderness or effusion on palpation.  Range 
of motion testing revealed no increased discomfort, loss of 
mobility or significant crepitus.  Range of motion exercises 
revealed 0-130 degrees flexion bilaterally.  The examiner 
diagnosed the veteran with bilateral retropatellar pain 
syndrome.

An April 2000 examination of both knees requested by the 
Medical Evaluation Board revealed no evidence of effusions, 
full range of motion with 0-130 degrees in motion.  The 
veteran's motor strength was 5/5 in all the major muscle 
groups of the lower extremities.  There was positive patellar 
grind bilaterally and patellar mobility was normal.  The 
examination indicated a negative Lachman's and negative 
anterior/posterior Drawer; negative medial and lateral joint 
line tenderness; and negative McMurray's.  X-rays in 1996 
were normal.

In August 2000, the day after his separation from active 
service, the veteran filed his claim for service connection 
for right and left knee disabilities.  In an August 2000 
rating decision the RO granted service connection for 
retropatellar pain syndrome of the right and left knees and 
assigned noncompensable ratings, effective August 12, 2000.  
The veteran filed a timely Notice of Disagreement in January 
2001.  

In December 2001 a VA examination was conducted which 
revealed no swelling or obvious deformities in either knee.  
The examination indicated a positive Lachman's, positive 
Clarke's, negative McMurray's, and negative Drawer in both 
knees.  Range of motion exercises revealed 0-120 degrees 
flexion left knee and 0-110 flexion of the right knee.  There 
was no evidence of pain, excessive fatigability, 
incoordination, or significant loss of range of motion after 
performance of 10 repetitive flexion-extension exercises.   
X-rays of the knees were normal.  The examiner diagnosed the 
veteran with bilateral retropatellar pain syndrome.

In April 2002 the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
retropatellar pain syndrome of the right and left knees to 10 
percent disabling, effective back to the original date of 
service connection of August 12, 2000.  

In November 2002 a VA examination was conducted which 
revealed slight effusion to inferior patellar area 
particularly on the right, less on the left.  The examination 
indicated positive bilateral McMurray's, positive Clark's 
(more on the right than the left), negative Lachman's 
bilaterally.  The examiner noted that there was some minor 
laxity on the Lachman's and medial lateral laxity, more on 
the right.  Range of motion exercises of the left knee 
revealed flexion point of pain AROM 68 degrees, PROM 88 
degrees, AROM postexercise 82 degrees; extension AROM 2 
degrees, PROM 2 degrees, AROM postexercise 6 degrees.  Range 
of motion exercises of the right knee revealed flexion point 
of pain AROM 55 degrees, PROM 78 degrees, AROM postexercise 
70 degrees; extension AROM 2 degrees, PROM 2 degrees, AROM 
postexercise 10 degrees.  There was evidence of pain, some 
fatigability, and some loss of range of motion after 
performance of 10 repetitive flexion-extension exercises.  
The examiner diagnosed the veteran with bilateral 
retropatellar pain syndrome with a tendonitis.

In July 2003 a VA examination was conducted which revealed 
slight soft tissue swelling around the knee joint on the 
right side, popping and grinding and positive McMurray's 
bilaterally, medial lateral instability, more in the right 
knee.  The examiner noted that there was severe guarding of 
the movement and tenderness in the parapatellar region, 
femoral condylar region, and popliteal region bilaterally.  
Range of motion exercises reveal the right knee extension was 
-15 degrees and flexion was 80 degrees with pain throughout; 
the left knee extension was -5 degrees and flexion was 80 
degrees with pain throughout.  (Reasonable doubt has been 
accorded to the finding of extension.)  The examiner noted 
that the veteran could not attempt repetitive use for any 
additional limitation as he was already in pain throughout 
range of motion in bilateral knees.  X-rays were reported 
normal.  The examiner diagnosed the veteran with bilateral 
retropatellar pain syndrome and peripatellar pain syndrome 
both knees.        

In July 2003 the RO issued a rating decision that service 
connected the veteran for right and left knee instability, 
secondary to the veteran's service-connected retropatellar 
pain syndrome and assigned noncompensable ratings, effective 
December 20, 2001 and 10 percent ratings, effective November 
1, 2002.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  As discussed 
below, the Board concludes that the disabilities at issue 
have changed since the veteran's initial claim for service 
connection for his bilateral knee disability such that staged 
ratings are warranted.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the severity of the veteran's right knee 
retropatellar pain syndrome is consistent with that 
enumerated for a 20 percent disability rating.  The Board 
also finds that the severity of the veteran's right knee 
retropatellar pain syndrome is consistent with that 
enumerated for a 10 percent disability rating, currently 
assigned.  

The RO evaluated the veteran's retropatellar pain syndrome as 
analogous to osteomalacia, and assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2003).  Under 
this provision, osteomalacia is rated under limitation of 
motion codes of the affected parts.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014 (2003).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).  Evaluations for limitation of extension of the 
knee are assigned as follows: extension limited to 5 degrees 
is zero percent; extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  Normal range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2003).

The Board notes that the July 2003 VA examination reported 
findings of right knee extension limited to 15 degrees, 
which, under Diagnostic Code 5261 is compensable at 20 
percent.  The examiner confirmed slight soft tissue swelling 
around the knee joint on the right side in addition to 
painful motion throughout the range of motion exercises.  The 
Board notes that the evidence does not support a higher 
evaluation of 30 percent as the veteran's right knee range of 
motion has never been limited to 15 degrees flexion or 
limited to 20 degrees extension during any of the four VA 
examinations

In regards the veteran's left knee, the Board notes that the 
evidence does not support a higher evaluation of 20 percent 
as the veteran's left knee range of motion has never been 
limited to 30 degrees flexion or limited to 15 degrees 
extension during any of the four VA examinations.

Other Diagnostic Codes should next be considered.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The 
provisions of 38 C.F.R. § 4.14 do not necessarily preclude 
the assignment of compensable ratings under other Diagnostic 
Codes, the prohibition being that the same manifestation 
cannot be compensated twice. Esteban v. Brown, 6 Vet. App. 
259, 261 (1994); VAOPGCPREC 23-97 (July 1, 1997).

There is no evidence of ankylosis of either knee, therefore 
Diagnostic Code 5256 is not of assistance. Diagnostic Codes 
5258 and 5259 are also not of assistance, as neither knee has 
semilunar cartilage dislocation or removal.

In light of the above medical findings and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's right knee retropatellar pain syndrome is 
evaluated at 10 percent effective August 12, 2000 and at 20 
percent effective July 9, 2003 and the veteran's left knee 
retropatellar pain syndrome is continued to be evaluated at 
10 percent effective August 12, 2000.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome before July 9, 2003, 
is denied.

Entitlement to an evaluation of 20 percent for right knee 
retropatellar pain syndrome, effective July 9, 2003, is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for left 
knee retropatellar pain syndrome is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



